Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Remarks
This Office Action fully acknowledges Applicant’s remarks filed on September 28th, 2022.  Claims 1-20 are pending.  Claims 16-20 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 9, 12, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Examiner notes that such claim recitations do not provide the actual further structural element(s) to the filtration assembly as the recitations are drawn to the manner of force utilized (i.e. a process-type recitation).  If Applicant desires to claim and provide particular weight to various locking structure(s) applied to the assembly, than those locking structures should be claimed.  
For purposes of claim interpretation, the various “engagements” and “fit” will be interpreted structurally as best understood to inter-connecting pieces within the prior art.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 11-13, 19, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Friedman et al. (WO 90/13624), hereafter Friedman.
Friedman discloses a ring-like membrane support 22 holding a filtration membrane, a cylindrical reservoir 2 of which opposite axial ends (second axial opening 4 and lowermost opposite first axial opening in the area of item 20) have openings and first axial opening 20 is removably and fluid-tightly attachable to the membrane support (and as in cl. 9 and as in cl. 19 with respect to snap-fit engagement as seen in ) to define a sample volume adjacent to the filtration membrane 23 on a first axial side of the membrane support 22 (or likewise constituted by combined items 21/22), and a drain member 24 removably and fluid tightly attachable (herein, such drain member is removably and fluid-tightly attachable as given an applied force thereto wherein the present recitation does not require a particular structural element(s) for the removably attachable functionality) to the membrane support to define a drain channel space adjacent to the filtration membrane on an opposite axial side of the membrane support.  With regard to claim 2, Friedman discloses a lid device including a stopper 4 removably and fluid tightly attachable to the other axial opening (herein taken as the uppermost opening opposite to the opening connected to the membrane support) and providing the lid portion seals the opening and one where the lid portion is restricted by the mechanical stopper.  With regard to claim 4, the drain member is removably attached to the membrane support as discussed above and wherein the claim recitations do not provide the actual further structural element(s) to the filtration assembly as the recitations are drawn to the manner of force utilized (i.e. a process-type recitation) which process-type recitations do not have patentable weight in a device claim; further, it is clearly seen in Friedman that there is friction (herein, frictional engagement) between the drain member 24 and the membrane support 22.  As in claim 5, the drain member 24 is received in a skirt portion (see the outer, bulbous ends in the area of item ‘22’) surrounding the opposite axial side of the membrane support.  Further, and likewise to claim 4, the reservoir 2 is removably attachable to the membrane support by frictional and/or form-locking engagement, preferably snap-fit connection in as much as recited herein wherein such claim recitation is drawn to process-type recitations not afforded patentable weight (see also fig. 3 wherein the reservoir 2 is at least connected with friction, i.e. frictional engagement).  With regard to claim 11, Friedman discloses that the reservoir has a lip portion 20 with an acute tip end protruding radially invward as claimed. With regard to claims 12 and 13, Friedman discloses a media cassette (growth media cup as in Friedman) in as much as claimed herein, and noting that the recitations to various attachment and non-attachment are drawn to conditional process recitations, which are also seen through the amended “when…” recitation, that are not afforded patentable weight in device claims, and as in claim 13, wherein Friedman discloses a nutrient medium and, preferably, as in agar, in the medium cassette and the disposing and preferential contact is drawn to a process recitation not afforded patentable weight in the claims, wherein Friedman positively discloses the positive structural element of an agar nutrient medium within the media cassette.  Further, as in claims 14 and 15, Friedman discloses application of the filter assembly as recited therein including the assembly as claimed, in as much as presently understood herein (absent the particular step to moving the lid into a position for defined venting as claimed, which is remedied below)  With regard to claim 19, the media cassette is removably and air-tightly attachable to the membrane support ‘Cup M’ for mating with middle section as seen in fig. 5.  With regard to claim 20, Friedman discloses that the nutrient medium is an agar nutrient (e.g. blood agar, chocolate agar, heat infusion agar, as in page 11) and disposed inside the media cassette so as to come into contact with a central portion of the filtration membrane when the media cassette is attached to the membrane support (further noting the “when” clause is a conditional process recitation not afforded patentable weight in the device claim; however, noting for purposes of potential subsequent amendments that Friedman provides the growth medium agar nutrient on a central portion of the filtration membrane for cultivation of microorganisms thereon(pages 5-14, figs. 1-5, for example).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Smith (USPN 6,145,688).
Friedman has been discussed above.  
Friedman discloses a lid device removably and fluidly tightly attachable as claimed, but does not specifically disclose that the lid device has a hinge as claimed.
Examiner further notes that the amendment to claim 2 to recite “…when the cylindrical reservoir is removed from the membrane support” is drawn to a conditional process recitation, wherein no such process is required by the device claim and thus such sought arrangement is taken as optional given the conditional requirement recited.
Smith discloses closure devices for containers and includes a sealing cap to the reservoir that is provided with a hinge 46 for an access top locking cap (lines 9-23, col, 10, figs. 1-4, for example).
It would have been obvious to one of ordinary skill in the art to provide a hinge to the lid device such as taught by Smith in order to provide simple mechanical means to allow ease of securely moving the sealing plug into and out of sealing placement within the reservoir.


Claim(s) 3, 6-8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Zuk, Jr. et al. (USPN 7,546,925), hereafter Zuk.
Friedman has been discussed above.
Friedman does not specifically disclose a lid formed so as to provide at least three defined positions in the lid portion, including one where the lid portion closes the opening but allows a defined venting into the opening, and wherein the drain member further comprises a venting opening penetrating the drain member, as in claims 3, 7, 14, and 15, 
Friedman also does not specifically disclose that the drain member comprises one or more radial flow channels as in claim 6-8.  Friedman discloses that the collecting surface 42 has a smaller radius than the membrane 23 and is spaced from an outer circumference of the membrane (see fig. 3, for example).  Further, as in claim 7, as best understood herein, Friedman disclose a venting opening 25 penetrating the drain member from the side opposite the collecting surface (see fig. 3, for example), and wherein a circular groove as recited therein is not provided as positively claimed, required element as it is delineated as preferential.
Zuk discloses a disposable vacuum filtration apparatus (abstract).  Zuk shows and discloses in figure 5 that venting means 3 are provided at the membrane support such venting means penetrating the drain, and the drain member includes a collection surface comprising one or more radial flow channels to particularly direct the flow to the discharge port (line 52, col. 12 – line 30, col. 13, figs. 4&5,18,24, for example).
It would have been obvious to one of ordinary skill in the art to modify Friedman to provide the lid device formed so as to provide a third position (and particular use of the filtration assembly for positioning the lid for venting as in cls. 14/15) wherein the lid portion closes the opening but allows a defined venting into the opening such as taught by Zuk in order to allow venting of the interior during an application and to provide one or more radial flow channels on the collection surface of the membrane support such as taught by Zuk in order to provide particular fluid flow directing means for directing, confining, and particularly collecting the fluid to the discharge port so as to more effectively collect and discharge the fluid.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Bashar et al. (US 2005/0069973), hereafter Bashar.
Friedman has been discussed above.
Friedman does not specifically disclose the cross-sectional area defining the sample chamber as recited therein.
Bashar discloses s filter assembly wherein the sample volume is defined by tapering sidewalls which provide the claimed cross-sectional area gradually increasing as claimed (see fig. 3 for example and sample volume including tapering sidewalls 18).
It would have been obvious to one of ordinary skill in the art to modify Friedman to provide a cross-sectional area defining the sample volume as claimed such as taught by Bashar wherein the tapered sidewalls provide a gradually increasing cross-sectional area for funneling the flow to the membrane support).

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Samson et al. (US 2013/0105320), hereafter Samson.
Friedman has been discussed above.
As seen from the disclosure in Friedman and in figure 3, Friedman at least discloses form-locking engagement with respect to the drain member 24 to the membrane supports 22, 22/21 (as seen between the form-locks among the grooves shown in figure 3, and which allow drain member to be removed/attached as desired, and wherein form-locking implicitly involves a frictional engagement), and the reservoir 2 is also at least provides form-locking with respect to the complementary indent sized for the cylindrical reservoir 2 (wherein form-locking implicitly involves a frictional engagement).
Samson discloses a slide holder assembly wherein in order to removably secure the slide cover 152 to the slider holder 118 a snap-fit connection is provided (par. [0057], figs. 2-3, for example).
However, to the extent that such engagement found in Friedman is not taken to provide a “snap-fit engagement,” such a modification would have been obvious to one of ordinary skill in the art such as taught by Samson wherein a snap-fit engagement is seen as an obvious, alternative form for likewise providing the desired purpose of allowing for secure and selectively removed/attached elements which would have a reasonable expectation of success in the device of Friedman.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest a filtration assembly as recited in claim 7, wherein the venting opening allows the ambient air to be supplied to the collecting surface via a circular groove formed on the surface of the drain member facing the filtration membrane and surrounding the collecting surface and in communication with the radial flow channels thereof.


Response to Arguments
Applicant's arguments filed September 28th, 2022 have been fully considered but they are not persuasive.

Claims 4, 9, 12, 16, and 18 have been amended, but remain indefinitely recited in-part, as likewise previously discussed in the Office Action mailed on June 29th, 2022. 
As discussed above, Examiner notes that such claim recitations do not provide the actual further structural element(s) to the filtration assembly as the recitations are drawn to the manner of force utilized (i.e. a process-type recitation).  If Applicant desires to claim and provide particular weight to various locking structure(s) applied to the assembly, than those locking structures should be claimed.  
For purposes of claim interpretation, the various “engagements” and “fit” will be interpreted structurally as best understood to inter-connecting pieces within the prior art.  (This can be further seen wherein Examiner has provided an additional, secondary reference to Friedman for the snap-fit connection that appears to be intended as a more particular lock-form engagement (lock-form implicitly providing frictional engagement) in the case that Applicant deems the removable attachment mechanism of Friedman to not constitute “snap-fit.”)

With regards to claims 1, 4, 5, 9, and 11-13 as being anticipated by Friedman, Applicant traverses the rejection.
Applicant asserts that Friedman does not disclose “…a first axial opening is removably and fluid-tightly attachable to the membrane support to define a sample volume adjacent to the filtration membrane…” as recited in claim 1.
Applicant then goes on to cite the features of Friedman and attest that Friedman does not disclose “that the second axial opening of the cylindrical tube 2 is attached to the middle section 22 of the filter unit F because Friedman instead discloses that the bottom end of the cylindrical tube 2 is disposed within the indent 18 of the top section 21 of the filter unit F. The disclosure of Friedman fails to ever disclose that bottom end of the cylindrical tube is attached or coupled to the middle section 22 of the filter unit.”

These two statements made by Applicant are not fully understood as the first asserted deficiency by Applicant was drawn to “…a first axial opening is removably and fluid-tightly attachable to the membrane support to define a sample volume adjacent to the filtration membrane…” as recited in claim 1, which does not coincide with the conclusionary arguments that follow and are directed toward the purported lack of the end of the cylindrical tube 2 not being attached or coupled to the middle section of the filter unit, wherein such discussion also does not line up with any particular claim language.

As best understood, it appears that Applicant is traversing the portion of claim 1 of “..a cylindrical reservoir of which opposite axial end have openings and a first axial opening is removably and fluid-tightly attachable to the membrane support to define a sample volume adjacent to the filtration membrane…”
To this end, Examiner asserts that Friedman discloses cylindrical reservoir 2 and first axial opening 20 is removably and fluid-tightly attachable to the membrane support 22 to define a sample volume adjacent to the filtration membrane 23 on a first axial side 20 of the membrane support 22.
Examiner further notes that Applicant’s argument to the particular “attached or coupled” is not commensurate in scope with the claims as the present claims do not provide such attachment or coupling and are drawn to a capability for such first axial opening of the cylindrical reservoir to be removably and fluid-tightly attachable.
Examiner further points to page 7, lines 31-35 and page 8, lines 5-12, wherein if Applicant is taking issue with the designation of item 22 as the membrane support, it is further seen therein that the combined items 21 and 22 constitute a membrane support in order to hold the filter 23 in a compressive fashion from above and below (herein, ribs in item 21 and 22), in lieu of support on the underside alone by ribs in item 22.  Further, by this, it is also clearly seen that a removably and fluid-tightly attachment may be achieved as claimed.
In either way, it is seen that the first axial opening at the area of item 20 is removably and fluid tightly attachable with the membrane support 22 or 22/21 as seen in figure 3 and the accompanying disclosure.

Applicant further asserts that Friedman does not teach or suggest that the sample volume of the claimed reservoir is disposed adjacent to the filtration membrane supported by the membrane support.
Examiner maintains that Friedman provides for such an arrangement.
The first axial opening 20 clearly provides for a sample volume, as seen in fig. 3, which extends from the bottom area of the cylindrical tube and into the volume of the filter holder F wherein it is made clear through the disclosure in Friedman (see page 7, lines 23-27 that the volume from first axial opening (in the area of item 22) is in direct communication with the filter unit F, and principally, the filter membrane 23.  
Examiner asserts that while fig. 3 shows a darkened line at a bottom portion of the first axial opening and its volume depending from the tube 2 and into filter unit F and a darkened light intervening between a portion of the volume upstream of filter membrane 23, it is clear from the disclosure in Friedman to the fluid-flow path and filtering that is carried out that these darkened lines (which are unlabeled in the drawings) are not physical barriers and are merely planar representations in the cross-section.
By this, it can be clearly seen that the sample volume defined by the first axial opening removably and fluid-tightly attachable to the membrane support defines a volume that is adjacent to the filtration membrane 23 as is seen in fig. 3 with fluid flow proceeding from the outlet end of the volume defined above and adjacently to the filtration membrane 23.
The remaining dependent claims are maintained over Friedman and in view of the secondary-applied references for the reasons discussed above in the body of the action as there are no such deficiencies in Friedman in the independent claim 1.

Further, new grounds of rejection have been applied over newly-added claims 16, and 18-20.

Lastly, claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons discussed above in the body of the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (USPN 5,603,900) discloses a vacuum filter device which includes a filter body that is adapted to receive in fluid-tight, sealed relationship a pair of closed containers for solutions to be filtered by a filter membrane, and a vacuum port in the filter body communicates wit the downstream side of the membrane and a venting passageway extends radially inward through the filter body, which is considered relevant to Applicant’s field of endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798